The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 29, 2014

                                    No. 04-13-00739-CR

                                   Andres R. CISNEROS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR0183
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER

       The Court Reporter’s Notification of Late Record is this date NOTED. Time is extended
to February 18, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court